DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, Inselberg US 2011/0294465 A1 (hereinafter Inselberg) is considered to be the closest prior art reference of record. Inselberg teaches a function disabler system comprising: A personal electronic device (cellphone, Fig. 3 and 4a, #31), said personal electronic device comprising at least one component (text message capability component, Abst.; Par. 10 and 18), said personal electronic device further comprising a processor (CPU, Fig. 4a), at least one photodetector in communication with said processor (sensor 33, Fig. 3 and 4a; Par. 50-51), said processor further comprising hosting customer software (CPU includes internal memory configured to store machine executable instructions, Par. 14-15; Par. 42; Par. 51), said at least one photodetector being constructed and arranged for receipt of at least one received light communication signal (light transmitted by light emitting diode 15 and received by cell phone sensor 33; Fig. 1c and Fig. 3; Par. 10; Par. 14-15; Par. 18; Par. 40-42; Par. 48; Par. 51) comprising an instruction signal (instruction signal to disable text 
Oshima et al. US 2014/0286644 A1 (hereinafter Oshima) teaches a system for communication light signals with a personal electronic device (reception device comprising mobile phone, Fig. 26, #2200b; Par. 2), wherein the system employs pulsed light communication software for transmitting pulsed light communication signals (Par. 838; Par. 850-862; Par. 1770; Par. 2989; Fig. 24D, #7502a), wherein instruction signals have a wavelength in the visible spectrum (Par. 850-862: Par. 930: Par. 1083), wherein instruction signals comprising a plurality of rapid flashes of light, said rapid flashes of light having a frequency which is not observable to an individual (switches between light emission and no light emission at a sufficiently fast rate [i.e. frequency] as compared with the temporal resolution of human 
Nakagawa et al. US 2006/0056855 A1 (hereinafter Nakagawa) teaches a personal electronic device (terminal side communication device 202 comprising a cell phone, Fig. 7; Par. 180) comprising at least one light emitting diode (light emitting unit 222 comprising LEDS, Fig. 7; Par. 178) in communication with said processor (processor 223, Fig. 7; Par. 178); said processor being further constructed and arranged for activation of said at least one light emitting diode transmitting at least one transmission signal (uplink signal, Fig. 7; Par. 178-179), said at least one transmission signal being embedded within a visible light signal having a wavelength in the visible spectrum (visible light may be used as light to be emitted, Par. 178), wherein said at least one transmission signal comprising a plurality of rapid flashes of light, said rapid flashes of light having a frequency which is not observable to an individual (light modulated by turning on and off the light sources causing blinking of the light sources in accordance with data, Par. 178-179; high-speed change in light intensity and/or high-speed blinking [i.e. frequency] unperceivable to the human eye, Par. 142; Par. 174), because this provides bi-directional optical communication allowing various pieces of data, such as a control 
Heminger et al. US 2002/0054411 A1 (hereinafter Heminger) teaches a method and device for aligning optical wireless links (Abst.) wherein a first device transmits at least one transmission signal comprising a transmission signal location identifier and a second device transmits an instruction signal comprising an instruction signal location identifier (a first light beam transmits position data for the first light beam and a second light beam transmits position data for the second light beam, Par. 15-17; Claim 1; Fig. 1), because this provides the ability to automatically acquire the signal of a remote link in order to establish the optical wireless communication channel between them by automatically acquiring a line-of-sight communication (Par. 14).
Challa et al. US 2008/0128505 A1 (hereinafter Challa) teaches a supplemental optical transceiver, said supplemental optical transceiver being releasably connectable to, and in communication with, said personal electronic device, said supplemental optical transceiver comprising at least one supplemental transceiver light emitting diode in communication with said personal device processor and at least one supplemental transceiver photodetector in communication with said personal device processor, said at least one supplemental transceiver photodetector being constructed and arranged for receipt of at least one pulsed received light communication signal and said at least one supplemental transceiver light emitting diode being constructed and arranged to generate said at least one personal device pulsed light transmission signal (infrared transceiver, Fig. 16 and 17, #514; Par. 89-90; used in conjunction with personal device, Par. 88; may be embodied as accessory that may be plugged into wired 
However, none of the above cited references teach a hosting customer facility, said hosting customer facility having at least one first area and at least one second area, each of said at least one first  area and said at least one second area having a plurality of facility optical transceivers, each of said facility optical transceivers having a plurality of facility light emitting diodes, a facility optical transceiver memory, at least one facility optical transceiver photodetector and a facility optical transceiver processor, said facility optical transceiver memory having a pulsed hosting customer communication signal, said pulsed hosting customer communication signal having hosting customer facility function disabling software and a hosting customer facility instruction signal, said pulsed hosting customer communication signal being in a wavelength in the visible spectrum, said wavelength in the visible spectrum comprising a plurality of rapid flashes of light, said rapid flashes of light having a frequency which is not observable to an individual, wherein each of said plurality of facility optical transceivers transmit said pulsed hosting customer communication signal for receipt by said supplemental optical transceiver located within said at least one first area and said at least one second area, and wherein said hosting customer facility instruction signal activates said hosting customer facility function disabling software within said at least one second area disabling atApplication No. 16/601183Amendment Page 5Attorney Docket No. N53.2N-16320-US06least one of said components within said at least one second area, when said personal electronic device is located in said at least one second area. Additionally, such features would not have been obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DAVID W LAMBERT/Examiner, Art Unit 2636